DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (U.S. PGPub No 2017/0285386).
Regarding claim 1, Ono teaches a liquid crystal display device (Fig 1, LCD) comprising: a first substrate (Fig 4, SUB1); a second substrate (SUB2) facing the first substrate; a liquid crystal layer (LC) provided between the first substrate and the second substrate; and a plurality of pixels (Figs 2 and 3, PIX) that are arrayed in a matrix including a plurality of rows and a plurality of columns, wherein each of the plurality of pixels has a reflection region (Figs 3 and 4, the region where the reflective electrode REFM is located) for performing display in a reflective mode, the first substrate includes a pixel electrode (Fig 4, PIT) provided in each of the plurality 
Regarding claim 2, Ono teaches wherein the second substrate (Fig 4, SUB2) does not have a black matrix between any two pixels (PIT) adjacent to each other among the plurality of pixels.
Regarding claim 3, Ono teaches wherein the first substrate (Fig 4, SUB1) further includes a transparent insulating layer (PAS2) provided so as to cover the reflection layer (REFM), and the pixel electrode (PIT) is formed from a transparent conductive material (para 0043 lines 10-12) and arranged on the transparent insulating layer.
Regarding claim 4, Ono teaches wherein each of the plurality of pixels (Fig 3 and 4, PIT) further has a transmission region (the region that does not overlap the reflective electrode REFM) for performing display in a transmissive mode, and a portion of the pixel electrode is positioned in the transmission region.
Regarding claim 5, Ono teaches wherein a dimension of the liquid crystal layer in the transmission region is greater than a dimension of the liquid crystal layer in the reflection region (para 0061).
Regarding claim 6, Ono teaches wherein the first substrate includes a backplane circuit electrically connected to the pixel electrode (Fig 1, DSC) and an additional transparent insulating layer (Fig 4, PAS1) provided so as to cover the backplane circuit, the reflection layer (REFM) is arranged on the additional transparent insulating layer, the additional transparent insulating layer has a first contact hole (CONT) formed in the transmission region, the 
Regarding claim 7, Ono teaches wherein the first substrate includes a first alignment film (Fig 4, AL1) provided so as to be in contact with the liquid crystal layer (LC), the second substrate includes a second alignment film (AL2) provided so as to be in contact with the liquid crystal layer (LC), and at least one of the first alignment film and the second alignment film defines a pre-tilt azimuth that differs between the transmission region and the reflection region (para 0055).
Regarding claim 8, Ono teaches wherein at least one of the first alignment film and the second alignment film is subjected to light-alignment treatment (para 0055).
Regarding claim 9, Ono teaches wherein the second substrate includes a counter electrode (Fig 4, CIT), provided so as to face the pixel electrode (PIT), and the counter electrode is formed from a transparent conductive material (para 0043 lines 10-12).
Regarding claim 10, Ono teaches a memory circuit connected to each of the plurality of pixels (Fig 1, TCON). 
Regarding claim 11, Ono teaches wherein the voltages of the identical polarity are applied to the liquid crystal layer for all the plurality of pixels (para 0042 lines 1-8; para 0043 lines 14-19 and lines 21-25).
Regarding claim 12, Ono teaches wherein the second substrate has a color filter layer (CF) that includes a first color filter for transmitting first color light (Fig 3, R), a second color filter for transmitting second color light (G), and a third color filter for transmitting third color light (B), the second substrate has a colorless region (Fig 4, BM) that includes none of the first color filter, the second color filter, and the third color filter, and as viewed in a direction normal to a display 
Regarding claim 13, Ono teaches wherein as viewed in the direction normal to the display surface, the colorless region does not overlap the pixel electrode (Fig 4).
Regarding claim 14, Ono teaches wherein the first region and the second region of the reflection layer each have an uneven surface structure (Fig 4, REFM).
Regarding claim 15, Ono teaches a light-scattering layer arranged on an observer side with respect to the liquid crystal layer (Fig 4, RETA).
Regarding claim 16, Ono teaches wherein the liquid crystal layer includes a liquid crystal molecule and a dichroic dye (para 0044 lines 24-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/27/2022